187 S.E.2d 20 (1972)
280 N.C. 718
STATE of North Carolina
v.
Roosevelt ROBINSON.
No. 8.
Supreme Court of North Carolina.
March 15, 1972.
*21 Atty. Gen. Robert Morgan and Asst. Atty. Gen. James E. Magner, Jr., for the State.
Sol G. Cherry, Public Defender, for defendant.
PER CURIAM.
Defendant's only assignments of error are that the trial judge erred in sustaining the State's objection to cross-examination of State's witnesses Elizabeth Bell and Diane Peavy concerning their past relationships with defendant, and by sustaining the State's objection to his testimony concerning his past relationship with witness Elizabeth Bell. He contends that such testimony would indicate that Elizabeth Bell consented to accompany him at the time of the alleged kidnapping. Obviously, he also seeks to attack the credibility of the witnesses.
The record does not show what the State's witnesses or defendant would have said had they been permitted to answer the questions. Therefore we cannot know whether the rulings were prejudicial. The burden is on appellant not only to show error but to show prejudicial error. State v. Kirby, 276 N.C. 123, 171 S.E.2d 416; State v. Jones, 249 N.C. 134, 105 S.E.2d 513; State v. Poolos, 241 N.C. 382, 85 S.E.2d 342.
Defendant's only citations of authority establish the fact that a wide latitude is allowed in cross examination. 7 Strong's, N.C. Index 2d, Witnesses, § 8, p. 703; State v. King, 224 N.C. 329, 30 S.E.2d 230. It is noted that the citation from Strong also recites the well recognized rule that the latitude of cross examination rests largely in the trial court's discretion.
There is plenary evidence in this case to show that defendant forcibly and, against her will, took Elizabeth Bell from her home and carried her to another residence in the City of Fayetteville.
Under the circumstances of this case we cannot imagine any relationship which might have existed between defendant and the female witnesses which would have so destroyed the witnesses' credibility or produced such a connotation of consent as would have affected the result of this trial. State v. Temple, 269 N.C. 57, 152 S.E.2d 206; State v. Woolard, 260 N.C. 133, 132 S.E.2d 364. Certainly, there is no relationship which would justify defendant's alleged conduct.
We have carefully examined this entire record and we are unable to discover any prejudicial error.
No error.